DETAILED ACTION
Status of Claims
	In the claims filed on September 19, 2022, claims 1, 4-6, 8-10 and 12 are presently amended, claims 2-3, 11 and 14 are canceled and claim 15 is newly added. Claims 1, 4-10, 12-13 and 15 are pending in the present action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 9, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The independent claims are rejected as being unpatentable over Gorka et al. US20150061567A1 in view of new references Min et al. US20160046201A1 and Wang US20110001456A1.

Claim Objections
Claims 1, 4-10 and 15 are objected to because of the following informalities:  
Claim 1 recites “a field winding” in line 6. However, throughout the claims, for instance line 7, recites “N windings”. Consistency in the terminology is needed. The claims should be reviewed and amended to included “field” with “windings”.  
Claim 1 recites “a single switch (330. . .” in at least line13. However, this should recite “a single switch (331. . .”. Appropriate correction should be made throughout the claims.
Claim 15 presents the same objection as described above with claim 1. 
Claims 4-10 are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least two operational N-phase electric machines”, and the claim also recites “for N=3 a three-phase motor is realized” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A suggested amendment to correct the claim language is something like “at least two operational 3-phase electric motors in a motor vehicle, he energy stores being assigned respectively to the 3-phase electric motors, and the 3-phase electric motors having a plurality of field windings. . .”. 
Similar issues appear in claims 4, 6, 8-10, 12, 13 and 15 and are rejected for the same reason as claim 1 described above. Each of the claims require appropriate correction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorka et al. US20150061567A1 in view of Min et al. US20160046201A1 and Wang US20110001456A1.
Regarding claim 1, Gorka discloses a method for energy transmission between two onboard power systems, each having at least one electrical energy store (3’, 4’) (Gorka; ¶37 and 39). An electric machine has two 3-phase coil systems (5, 6) integrated into a motor vehicle (Gorka; FIGS. 2-6; ¶39). The energy stores (3’, 4’) are assigned respectively to the electric machines (5, 6). Because the electric machines (3, 4) are three-phase coil systems, a three-phase motor is realized (Gorka; ¶39). The three-phase coil system are arranged in star configurations (Gorka; FIGS 2-6; ¶38 and 39). The respective field winding has 3 windings (U, V, W) (Gorka; ¶49) and a center point – or neutral point (Gorka; FIGS. 2-6). The two star points are connected to one another by way of an electrical path (8) thus establishing an electrical connection between the windings (Gorka; FIG. 2-6; ¶40) and also between a respective identical pole of the energy stores (3’, 4’). Energy is transferred between the two onboard power systems (Gorka; ¶37). 
Gorka is silent as to a single switch being provided between the respective identical poles of the energy stores, the method comprising: identifying whether a different state of charge exists between the energy stores; closing the single switch when a different state of charge between the energy stores is identified, as a result of which energy is transmitted between the at least two energy stores that have the different state of charge and opening the single switch when the different state of charge between the energy stores is not identified.
Min discloses a battery switching unit (120), or a single switch, provided between respective identical poles of the energy stores (Min; FIG. 3B).
Min discloses a method including identifying whether a different state of charge exists between battery modules (110), or energy stores, in order to balance the batteries and adjust a voltage deviation (Min; ¶23). When in a motoring mode, the switch is opened. 
It would be obvious to a person of ordinary skill in the art to provide a switch between the respective poles as taught by Min to the system of Gorka in order to provide voltage balancing between batteries to extend a driving mileage and efficiency of the battery (Min; ¶6).
Min is silent as to opening the single switch when the different state of charge between the energy stores is not identified.
Wang discloses identifying whether different states of charge exists between energy stores and closing or opening the switches according to the detected balancing state (Wang; FIG. 2;  ¶26).
It would be obvious to a person of ordinary skill to apply the balancing detection of Wang to the switching of Min in order to extend the life cycle and increase efficiency of a battery pack.(Wang; ¶2).
Regarding claim 6, Gorka discloses that a flow of energy is controlled by monitoring a potential difference between the energy stores of the at least two N-phase electric machines, said monitoring being affected by means of inverters (13, 14). When closing the switch of the inverter, the coil (W2) is connected to the lower potential of the onboard power system (BN2’) and when closing the switch of the inverter (14), the coil (V2’) is connected to the higher potential of the onboard power system (BN2’) (Gorka; FIGS. 2-6; ¶45-46).
Regarding claim 7, Gorka discloses that the sufficient voltage is blocked. For example, twice the value of the nominal voltage level (Gorka; ¶47). Thus, the flow of energy is limited to a prescribed value.
Regarding claim 12, Gorka discloses a system of a motor vehicle (Gorka; abstract), the system comprises at least two energy stores (3’, 4’), at least two 3-phase coil systems (5, 6) integrated into a motor vehicle (Gorka; FIGS. 2-6; ¶39). Each of the 3-phase coils systems are assigned to a respective energy store (3’, 4’)(Gorka; FIGS. 2-6). The vehicle includes a control unit equipped with a microprocessor for controlling actuation of the switches which controls torque, rotational speed, voltage and output (Gorka; ¶50). It is inherent to a computer processor to run a computer program. One of ordinary skill in the art would understand that a computer processor of a control unit would include a computer program. Thus, the control unit controls the respective energy stores to operate the N-phase machine.  Energy is transferred between the two onboard power systems (Gorka; ¶37).
Regarding claim 13, Gorka discloses that each energy store comprises a power system (BN1’ and BN2’) - or an energy module – and an inverter (13, 14).
The embodiments of Gorka do not directly disclose the inverter being configured to generate from a direct current provided by the energy module N phases of an alternating current necessary for operating the N-phase electric machine assigned to the energy store. 
In the state of the art described by Gorka, there is a DC-AC converter (41a, 41b) associated with each of the energy stores (3, 4) and  the converter converts the DC current from the energy stores (3, 4) to an AC current for the 3-phase coil systems (Gorka; FIG. 1; ¶38).
It would be obvious to one of ordinary skill in the art to convert DC from a battery source to AC for operating an electric machine. Gorka teaches that this is known in the art (Gorka; ¶38).
Regarding claim 15, Gorka discloses a method for energy transmission between two onboard power systems, each having at least one electrical energy store (3’, 4’) (Gorka; ¶37 and 39). An electric machine has two 3-phase coil systems (5, 6) integrated into a motor vehicle (Gorka; FIGS. 2-6; ¶39). The energy stores (3’, 4’) are assigned respectively to the electric machines (5, 6). Because the electric machines (3, 4) are three-phase coil systems, a three-phase motor is realized (Gorka; ¶39). The three-phase coil system are arranged in star configurations (Gorka; FIGS 2-6; ¶38 and 39). The respective field winding has 3 windings (U, V, W) (Gorka; ¶49) and a center point – or neutral point (Gorka; FIGS. 2-6). The two star points are connected to one another by way of an electrical path (8) thus establishing an electrical connection between the windings (Gorka; FIG. 2-6; ¶40) and also between a respective identical pole of the energy stores (3’, 4’). Energy is transferred between the two onboard power systems (Gorka; ¶37). A switch (9a or 10a) is arranged between the neutral points of the respective field windings for establishing the electrical connection in terms of circuitry (Gorka; FIGS. 2-3; ¶71).
Gorka is silent as to a method comprising: identifying whether a different state of charge exists between the energy stores; closing the single switch when a different state of charge between the energy stores is identified, as a result of which energy is transmitted between the at least two energy stores that have the different state of charge and opening the single switch when the different state of charge between the energy stores is not identified.
Min discloses a battery switching unit (120), or a single switch, provided between respective identical poles of the energy stores (Min; FIG. 3B).
Min discloses a method including identifying whether a different state of charge exists between battery modules (110), or energy stores, in order to balance the batteries and adjust a voltage deviation (Min; ¶23). When in a motoring mode, the switch is opened. 
It would be obvious to a person of ordinary skill in the art to provide a switch between the respective poles as taught by Min to the system of Gorka in order to provide voltage balancing between batteries to extend a driving mileage and efficiency of the battery (Min; ¶6).
Min is silent as to opening the single switch when the different state of charge between the energy stores is not identified.
Wang discloses identifying whether different states of charge exists between energy stores and closing or opening the switches according to the detected balancing state (Wang; FIG. 2; ¶26).
It would be obvious to a person of ordinary skill to apply the balancing detection of Wang to the switching of Min in order to extend the life cycle and increase efficiency of a battery pack (Wang; ¶2).
Regarding claim 4, Gorka discloses closing the switch (9a) at a time  when the two star points are located on the same electric potential (Gorka; ¶53). Thus, when the potentials are the same, there is no voltage loading since there is equilibrium between the two systems. When in the buck operating mode, electrical power is transferred from BN1’ to BN2’, thus indicating that the energy store s have a different state of charge (Gorka; FIG. 2; ¶52).

Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gorka et al. US20150061567A1 as applied to claim 1 above, and further in view of Le et al. US20150202983A1.
Regarding claim 3, Gorka discloses, in the embodiment of FIG. 6, that the switches (9a, 10a) are permanently closed in the boost operating mode making the windings electrically fixedly wired to one another.
Gorka is silent as to a switch is 4arranged between a respective identical pole of the at least two energy stores for establishing the electrical connection in terms of circuitry.
Le discloses a first battery (30) and a second battery (32). At least one switch (286, 288) is arranged at an identical pole of the batteries enabling each battery to be selectively connected and disconnected from the bus and also each other (Le; FIG. 13; ¶138).
It would be obvious to one of ordinary skill in the art to provide a switch to the batteries in order to isolate a battery such that a battery may be operated independently (Le; ¶138 – last sentence), thus, improving the power storage and power distribution of the power sources in a vehicle (Le; ¶4).
Regarding claim 5, Gorka discloses that the switch is a MOSFET – or a semiconductor switch (Gorka; ¶41).
Although this is not the same switch as mentioned in claim 3, because a semiconductor switch is well known in the art, Gorka teaches that is known to use a MOSFET as a switch. Thus, a person of ordinary skill would use a semiconductor for the switch between the identical poles.
Regarding claim 9, Gorka discloses that the switches (9a, 10a) are opened when operating the electric machine. The star points are electrically decoupled and the electric machine is operated in the motor or generator mode. Power is transferred from one onboard power system to the other onboard power system to operate in the generating operation mode (Gorka; ¶51). Thus, the voltage loading of a first N-phase electric machine is caused by way of a generative effect of the first N-phase electric machine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gorka in view of Min et al. US20160046201A1 and Wang US20110001456A1 and further in view of Engineering Tutorial, (2016). Harmonics. https://web.archive.org/web/20160713210829/https://www.electronics-tutorials.ws/accircuits/harmonics.html [Accessed May 31, 2022] – previously cited in 892 on 6/15/22. (hereinafter “Harmonics”).
Regarding claim 8, Gorka discloses opening and closing of the switch (9a, 10a) is used to establish an electrical connection to at least one second field winding of a second N-phase electric machine (5, 6) (Gorka; ¶50, 51 and 53). 
Gorka does not explicitly disclose that the connection to at least one second field winding of a second N-phase electric machine is opened because the voltage loading in the zero-phase sequence system of a first N-phase electric machine is caused by way of an infeed of an N-th harmonic of a fundamental of a supply voltage.
As taught by “Harmonics”, in alternating voltages and currents, it is known that a “pure” voltage/current is a “fundamental frequency”. Most electronic power supply switching circuits cut and chop the power supplies to control motor power. The switching circuits tend to draw current only at peak values of the AC supply which results in harmonics, or integer multiples of the fundamental frequency (“Harmonics”; pages 6-7 under Harmonics Summary).  
Thus, it would be obvious to one of ordinary skill in the art to open the switches of Gorka when the voltage reaches an N-th harmonic since at a certain harmonic, or multiple of the fundamental voltage, a distortion is created which adds complexity to the waveform. By opening the switch of Gorka, the distortion is reduced/eliminated allowing for less complexity in the sinusoidal wave.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gorka in view of Min et al. US20160046201A1 and Wang US20110001456A1 and further in view of Kawamura US 20130336028A1.
Regarding claim 10, Gorka discloses that the switch (9a, 10a) is closed to establish an electrical connection to at least one second field winding of a second N-phase electric machine (Gorka; FIG. 5).
Gorka does not explicitly disclose the switch being opened because the voltage loading in the zero-phase sequence system of a first N-phase electric machine is caused by way of a surge current produced in the energy store by way of switching processes.
Kawamura discloses that an inrush current – or surge current – flows into a circuit upon receiving power from an AC power source (1). The control unit (6) turns off the charging relay (2) in order to control the inrush current  (Kawamura; ¶42).
It would be obvious to one of ordinary skill in the art at the time of invention to provide the surge protection of Kawamura to Gorka in order to prevent inrush current at a time when the operation starts which causes voltage dips that leads to equipment failure (Kawamura; ¶9).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gorka in view of Min et al. US20160046201A1 and Wang US20110001456A1 and further in view of Schmitz et al. US20030000759A1.
Regarding claim 11, Gorka discloses that the energy stores can be a battery (Gorka; ¶48). Thus, Gorka discloses N=2 battery modules. 
Gorka is silent as to each module comprising at least two circuit breakers and at least one energy cell connected to the circuit breakers.
Schmitz discloses a power supply arrangement (14) – or a battery module – that includes a battery (5a) and circuit breakers (6a and 7a) (Schmitz; FIG. 1; ¶26). Thus, Schmitz discloses at least two circuit breakers and at least one energy cell connected to the circuit breakers. 
It would be obvious to one of ordinary skill in the art to provide the power supply arrangement of Schmitz to the energy stores of Gorka, providing the circuit breakers to the energy stores in order to protect the electrical systems against undesired voltage conditions and avoid damage to the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859